Title: Bernard Peyton to Thomas Jefferson, 16 March 1818
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                        
                            Dear sir
                            Richd
16 March 1818
                        
                        I shipped on saturday last by Mr Johnston’s Boat one Box only of your Wine in consequence of his not being with it himself, at the next trip if he comes the whole shall go—it is directed to the care of Mr Thos J. Randolph of Milton—
                        
                            Very respectfully sir Your Obd: Sert:
                            Bernard Peyton
                        
                    
                    
                        N.B. Your Box of Books from Philadelphia have never yet been received—
                    
                